United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3359
                                  ___________

United States of America,              *
                                       *
               Appellee,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Eric Reedus,                           *
                                       * [UNPUBLISHED]
               Appellant.              *
                                  ___________

                             Submitted: March 6, 2012
                                Filed: May 11, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Eric Reedus directly appeals after he pled guilty--pursuant to a written plea
agreement--to drug-conspiracy and money-laundering charges, and the district court1
sentenced him--in accordance with the plea agreement and within the calculated
Guidelines range--to concurrent terms of 204 months in prison. Reedus’s counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning the reasonableness of the sentence.


      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
      Reedus’s plea agreement contained an appeal waiver, which we now enforce
because the record shows that Reedus entered into both the plea agreement and the
appeal waiver knowingly and voluntarily, the appeal is within the scope of the
waiver, and no injustice would result from enforcing the waiver. See United States
v. Jennings, 662 F.3d 988, 990 (8th Cir. 2011) (discussing enforcement of appeal
waivers); see also United States v. Sisco, 576 F.3d 791, 796 (8th Cir. 2009)
(enforcing appeal waiver and finding no miscarriage of justice in appeal challenging
sentence as unreasonable because sentence did not exceed statutory maximum);
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

       In addition, having reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal based on the appeal waiver, and
grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-